Citation Nr: 9921835	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-29 517	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.  He died on July [redacted], 1996.  The appellant 
is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 20, 1996, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant testified at a travel board 
hearing before a Member of the Board at the RO on April 23, 
1999, in connection with her appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran died on July [redacted], 1996, at the Greenville 
Memorial Hospital.  The cause of death listed on the official 
certificate of death was a dissecting aortic aneurysm.  An 
autopsy was performed, and the findings on autopsy were 
considered in determining the cause of death.  During his 
lifetime, the veteran established service connection for a 
number of disabilities, including post-traumatic stress 
disorder (PTSD), rated 70 percent disabling from September 
1989, residuals of various shell fragment wounds to the lower 
extremities, and a back disability.  The combined rating for 
service-connected disabilities was 90 percent at the time of 
his death.  A total rating based on individual 
unemployability for compensation purposes had been in effect 
since August 1990.  In July 1993, the total disability was 
determined to be permanent in nature.

Under the applicable statutory and regulatory provisions, in 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.312 (1998).  

However, to receive a full adjudication of the merits of her 
claim, the appellant must first establish that the claim is 
well-grounded under the law.  Generally, a well-grounded 
claim is a claim that is plausible, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Veterans 
Appeals (redesignated on March 1, 1999, as the United States 
Court of Appeals for Veterans Claims) (Court) has established 
certain evidentiary requirements to determine whether a claim 
is plausible.  There must be competent evidence of current 
disability (i.e., a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1991); Grottveit v. 
Brown, 5 Vet. App. 91 (1991); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To be well grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; medical evidence 
is required, not just allegations.  Tirpak v. Derwinski, 
2 Vet. App. 69 (1992).  

In the present case, the immediate cause of the veteran's 
death was an organic defect of a cardiovascular structure, 
namely, the aorta.  The theory of entitlement urged by the 
appellant is that hypertension had its onset in service and 
resulted in the dissecting aneurysm.  Alternatively, she 
maintains that the development of hypertension was the result 
of the service-connected PTSD.  If that is shown to be the 
case, she would be entitled to establish service connection 
for hypertension under 38 C.F.R. § 3.310(a) (1998) as a 
disability which is proximately due to or the result of a 
service-connected disorder.  In that case, service connection 
for the cause of death could be awarded if the hypertension 
directly resulted in the aneurysm and death or if either 
hypertension or PTSD constituted a contributory cause of 
death.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death; there must have 
been a causal connection.  38 C.F.R. § 3.312(c) (1998).  

The chain of causation required for allowance of the 
appellant's claim thus has two main links:  (1) That 
hypertension is service connectable on either a direct or 
secondary basis, and (2) that the hypertension caused the 
development of an aneurysm or the rupture of an existing one.  
The appellant has amassed, in support of her appeal, a number 
of citations to various publications which assert, with 
facial plausibility, a medical connection between PTSD and 
hypertension, including a medical opinion by Lawrence R. 
Moss, M.D., as quoted in a text or pamphlet entitled 
Hypertension In The War Veteran (1995).  

The question of whether medical texts are sufficient to 
establish a well-grounded claim has been considered by the 
Court, and the rule that has evolved is that generic medical 
literature which does not apply medical principles regarding 
medical causation or etiology to the facts of an individual 
case does not provide competent evidence to establish the 
nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996), Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  On the other hand, 
in the case of Wallin v. West, 11 Vet. App. 509 (1998), the 
Court took a less dogmatic approach, suggesting that medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  The quoted opinion of Dr. Moss would 
appear to meet this standard in the context of the total 
record and thus satisfy link 1 of the chain of causality.  

By contrast, the second link, involving the question as to 
whether hypertension caused the aneurysm or the dissection of 
an aneurysm, is not supported by medical evidence.  The 
appellant indicates that she was told by physicians that the 
aneurysm was related to hypertension, but this opinion is not 
documented in the record.  Her own lay statement is not 
competent evidence of a physician's opinion.  Robinette v. 
Brown, 8 Vet. App. 69 (1995) (lay person's account of what a 
physician told him or her is not medical evidence that can 
well ground a claim).  A statement from Dr. L. L. M., one of 
the physicians who treated the veteran during a brief 
hospitalization in July 1996, asserts that "hypertension may 
be a risk factor for the development of an aortic aneurysm" 
but does not contain language specifically linking the two 
disorders in the veteran's case.  The Court has held on 
numerous occasions that medical evidence containing no more 
than speculative language does not have probative value.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Beausoleil, supra; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).

In this context, it appears that the record as it now stands 
does not support a finding that the appellant's claim is well 
grounded.  In the absence of a well-grounded claim, the VA is 
not subject to the statutory duty under 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998) to provide assistance in developing 
the evidence required to support such claim.  However, 
regardless of whether the claim is well grounded, there 
remains a VA obligation to obtain relevant records in the 
possession of the Federal Government.  38 U.S.C.A. § 5106 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.159(b) (1998) ("When 
information sufficient to identify and locate necessary 
evidence is of record, the Department of Veterans Affairs 
shall assist a claimant by requesting, directly from the 
source, existing evidence which is either in the custody of 
military authorities or maintained by another Federal 
agency").  See also Counts v. Brown, 6 Vet. App. 473 (1994).  

In this case, it appears that the record does not contain all 
of the outpatient records pertaining to treatment received by 
the veteran at various VA facilities during his lifetime.  
Records from the Columbia, South Carolina, and Greenville, 
South Carolina, VA facilities pertaining to various dates 
from late 1989 through late 1992 are of record, but it is 
clear from the appellant's hearing testimony that the veteran 
received earlier treatment, particularly treatment from the 
VA facility in Dayton, Ohio, in the early 1970's.  
Fragmentary records from periods other than from 1989 to 1992 
are on file but it does not appear that they are complete.  
The information on file is adequate to trigger a VA 
obligation under the above statutory and regulatory 
provisions to obtain the complete records before any 
additional review of the record is undertaken.

It should also be noted that there is a VA obligation to 
advise the veteran of the evidence necessary to render the 
claim well grounded.  See Robinette, supra.  In the present 
case, the strongest evidence both to establish a well-
grounded claim and to allow the appellant ultimately to 
prevail on the merits would be medical evidence documenting 
each link in the chain of causation in definite, clear, 
nonspeculative language.  The relevant evidence would 
necessarily include the complete clinical file pertaining to 
the veteran's terminal hospitalization and all earlier 
hospitalizations at the Greenville Memorial Hospital, the 
complete autopsy protocol, all office records or other 
treatment reports prepared by treating physicians, and 
adequate statements of medical opinion following a review by 
the physician of all relevant evidence.  



This information is provided to the appellant so that she may 
attempt to develop the record on her own, if she so desires.  
If the claim is later established as well grounded and she 
continues to pursue her request for an opinion by an 
independent medical expert (IME) pursuant to 38 U.S.C.A. 
§ 7109 (West 1991 & Supp. 1998) and 38 C.F.R. § 20.901(d) 
(1998), the additional documentation may be important in 
demonstrating a need the IME review. 

If the claim is ultimately found to be well grounded, the 
requisite medical opinions may entail a determination as to 
whether contributory causation has been demonstrated (as 
distinguished from a finding that PTSD proximately caused 
hypertension).  In Lathan v. Brown, 7 Vet. App. 359 (1995), 
the Court held that a remand was necessary in order for the 
Board to fulfill the statutory duty to assist when 
contributory causation is at issue.  In pertinent part, the 
Court stated as follows:  

The Court holds that remand of this matter 
is necessary for VA to obtain a medical 
opinion which will enable it to give 
"careful consideration", as required by 38 
C.F.R. § 3.312(c), to the issue of any 
contribution of the veteran's service-
connected lung condition to his death.  
See 38 U.S.C. §§ 5107(a), 7109; 38 C.F.R. 
§ 20.901(a), (d) (1994); Austin v. Brown, 
6 Vet. App. 547, 552-54 (1994); Quiamco v. 
Brown, 6 Vet. App. 304, 310 (1994); Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  
The medical opinion should address 
specifically the issue of whether the 
veteran's service-connected disability was 
a contributory cause of death under 38 
C.F.R. § 3.312(c).  In ordering a medical 
opinion, VA should consider the 
feasibility of requesting that the 
physician express in percentage terms the 
probability that the veteran's service-
connected disability caused or contributed 
to death.  

If the record before the Board is inadequate, a remand is 
required.  Green  v. Derwinski, 1 Vet. App. 121 (191).  
Accordingly, the case is remanded to the RO  for the 
following actions:

1.  The RO should obtain all available 
outpatient treatment records from the VA 
facilities in Columbia and Greenville, 
South Carolina, as well as in Dayton, 
Ohio, for inclusion in the record.  
Duplicates of records already on file 
from Columbia and Greenville should not 
be placed in the record.  The appellant 
should be asked whether the veteran 
received examination or treatment from 
any VA facilities other than Columbia, 
Greenville, or Dayton; if so, all 
available records from such facilities 
should be obtained.

2.  The appellant should be advised that 
she has the right to submit any other 
additional evidence or argument while the 
appeal is in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109, 112 
(1995).  

3.  When the record is complete, the RO 
should make a determination as to whether 
the claim for service connection for the 
cause of death is well grounded.  If it 
is so found, the file should be reviewed 
to determine whether any other 
evidentiary development is required in 
order for the VA to satisfy the statutory 
duty to assist; if so, such development 
should be undertaken.  Such development 
should include review of the file by an 
appropriate VA physician or physicians to 
determine the extent to which the 
veteran's service-connected PTSD caused 
or contributed to bringing about his 
death.  Specifically, the physician or 
physicians should express the likelihood 
that such disorder caused or exacerbated 
veteran's hypertension and that such 
hypertension caused or contributed to the 
onset and/or dissection of an aneurysm.  
The basis for the stated conclusions 
should be fully explained.  

4.  If the claim is found not to be well 
grounded, or if it is found to be well 
grounded but cannot be allowed on the 
merits, a supplemental statement of the 
case should be prepared and the appellant 
and her representative should be given a 
reasonable period of time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 



(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1996).



